Order entered December 13, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00739-CV

                        GALLERIA MALL INVESTORS LP, Appellant

                                             V.

                         GT DALLAS PROPERTIES, LLC, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-05581

                                         ORDER
       This appeal was abated to allow the parties an opportunity to settle their disputes. By

motion dated November 27, 2013, appellant informed us the parties have settled, requested the

appeal be reinstated, and requested the case be dismissed in accordance with the parties’

agreement. Accordingly, we REINSTATE the appeal. The case will be disposed of by separate

opinion and judgment.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE